Citation Nr: 0832821	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  98-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a hearing loss 
disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for right eye corneal 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in August 2003.  A transcript of the hearing 
has been associated with the claims file.

The veteran's claims were previously before the Board and 
remanded in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated before, the veteran's claims were previously before 
the Board and remanded to the RO.  As part of the remand, the 
Board determined that the RO needed to contact the U.S. Armed 
Services Center for Unit Records Research (CURR) to research 
the veteran's claimed stressors related to his claim of 
entitlement to service connection for PTSD.  The Board notes 
that such requests are now handled by U.S. Army & Joint 
Services Records Research Center (JSRRC).  Nevertheless, the 
RO did not submit the veteran's stressor information to CURR 
or JSRRC for attempted verification.  The RO indicated in the 
November 2007 supplemental statement of the case that, while 
the veteran indicated that he incurred a rocket attack on 
August 20, 1966, he was not sent to Japan for treatment until 
October 1966.  In addition, the records obtained from this 
treatment do not reveal evidence of the August 20, 1966 
attack.  Nevertheless, the veteran reported that he suffered 
incoming fire, he gave a specific date, and his service 
personnel records show that, as he contended, he was in 
Vietnam on that date.  The Board finds that this is adequate 
information with which the RO should have submitted a request 
to CURR or JSRRC for attempted verification of the stressor.  
As such, the RO did not comply with the Board's July 2004 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

With regard to the veteran's other claimed stressors, he has 
given statements to the effect that in approximately May 
1966, in Cambodia, from a tower on a hill named "Hong 
Cong," he opened fire and threw grenades at the enemy.  He 
also stated "Sgt. Mayo" ordered him to go with the infantry 
unit, but that "K. P." volunteered to go in his place.  The 
appellant stated that K. P. never returned.  He also 
indicated that in July 1966, a hill on which he was located 
was blown up and that he was blown off the hill and buried, 
but escaped.  He stated that from approximately July 1966 to 
August 1966, he chased the enemy and indicated that he saw a 
jet that had dropped a Napalm bomb.  The veteran provided a 
small range of dates for these incidents and some details, 
with which the RO could attempt to verify a stressor.  
However, the RO did not attempt such verification, and the 
Board finds that this should be accomplished on remand.

The veteran's other claims were remanded and deferred pending 
development on the issue of whether the veteran engaged in 
combat with the enemy.  At least some of the veteran's 
claimed stressors involve his contention that he engaged in 
combat with the enemy.  Therefore, if one of these stressors 
is verified, it could affect the veteran's status as a combat 
veteran, such that the outcome of his other claims may be 
impacted.  Thus, they must be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Request JSRRC or CURR to provide any 
available information, which might 
corroborate the appellant's alleged in-
service stressors.  Provide JSRRC or CURR 
with a description of the alleged 
stressors identified by the appellant, to 
include statements from the appellant 
containing the cited stressors, and 
relevant service records showing dates and 
units of assignment.

2.  Providing at least one of the 
veteran's claimed stressors is 
independently corroborated, schedule him 
for a VA examination to determine whether 
he has PTSD that is related to a verified, 
in-service stressor.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

